DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said shifter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 10, and 11 each recite the limitation "said plungers" in their respective line 1.  There is insufficient antecedent basis for this limitation in each of these claims. It has not been established that there is a plurality of plungers, as parent claim 1 only requires “at least one plunger.” It is unclear whether each of these claims require a minimum of one plunger or a minimum of two plungers. For the purposes of further examination on the merits, it will be assumed only at least one plunger is required, as required by the parent claim.
Claim 15 recites the limitation "said at least one plunger" in line 1 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. Parent claim 12 recites “a pair of plungers”, but does not recite “at least one plunger” Furthermore, since claim 15 recites “each of”, it is unclear whether each plunger of the pair of plungers must in turn each comprise a first plunger and a second plunger, such that there are at least four plungers, or whether the claim term “each” should be ignored such that the minimum number of plungers required by the claim is two plungers. For the purposes of further examination on the merits, the phrase “said at least one plunger comprising each of” is instead treated as if it recited “said pair of plungers comprise”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 7-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cha (US 2018/0283543).
Cha discloses:
Re claim 1. A plunger lock mechanism, comprising:
a housing (para. [0081]) supporting a pivotally adjustable lever shaped component, a base portion of said lever component exhibiting a plurality of notches (282a);
at least one plunger (242) supported with said housing in opposing arrangement relative to said notches; and
 an electric motor (261) configured to rotate a cam (290) within said housing, said cam actuating said at least one plunger to displace between either of engaged and disengaged positions relative said notches such that, when disengaged, permitting rotation of said lever component (para. [0103]-[0107]).
Re claim 3. The mechanism of claim 1 said electric motor (261) further comprising a worm gear (262) engaging an outer keyed end (291) of said cam in slaved relationship so that actuation of said motor causes rotation of said cam.
Re claim 4. The mechanism of claim 1, said at least one plunger further comprising each of a first plunger (250) in aligning relationship with Park and Neutral shifter locations and a second plunger (242) in aligning relationship with Reverse and Drive positions associated with said lever component (para. [0087]).
Re claim 5. The mechanism of claim 4, further comprising first and second coil springs (231; Fig. 4) for biasing said first and second plungers in an engaged position relative to said lever component (The claim does not require the first coil spring be respectively for the first plunger and the second coil spring be respectively for the second plunger. Two coil springs may both be for the first coil spring or the second coil spring under the BRI of the claim).
Re claim 7. The mechanism of claim 1, said base portion of said lever further comprising an arcuate end profile (282a) within which are formed said notches (282a).
Re claim 8. The mechanism of claim 1, said base portion of said lever further comprising a wedge shape (280; Fig. 4) within which are formed said notches (282a).
Re claim 9. The mechanism of claim 1, said plungers further comprising angled legs (for plunger 240, opposite ends of 242 are each angled legs) against which coacts a profile surface of said cam during rotation (While the claim requires at least two angled legs, the claim does not require each plunger have angled leg(s)).
Re claim 10. The mechanism of claim 7, further comprising said plungers (240, 250) being arrayed in a linear relationship relative to a direction of travel of said lever component for selectively engaging said notches (282a) in said arcuate end profile (plungers 240 and 250 are oriented linearly relative to the direction of travel of the lever).
Re claim 11. The mechanism of claim 8, further comprising said plungers (240, 250) being arrayed in a cross wise relationship relative to a direction of travel of said lever for selectively engaging said notches in said wedge shape (plungers 240 and 250 are across from each other in the direction of travel of the lever and therefore have a cross wise relationship relative to the direction of travel of the lever).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2018/0283543) in view of Fredriksson (US 2014/0007729).
Re claim 2
Cha discloses all claim dependency limitations, see above, but does not disclose the housing further comprising right and left hand assemble-able portions defining a package receiving space therebetween.
Fredriksson teaches the housing further comprising right and left hand assemble-able portions (26, 28; para. [0025]) defining a package receiving space therebetween, for the purpose of facilitating the assembly of the shift lever.
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Cha such that the housing further comprising right and left hand assemble-able portions defining a package receiving space therebetween, as taught by Fredriksson, for the purpose of facilitating the assembly of the shift lever of Cha.

Claim(s) 6 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2018/0283543) in view of Liubakka (US 2018/0172140).
Re claim 6
Cha discloses all claim dependency limitations, see above, and further discloses a proximately located sensor (110), detecting a position of said cam (para. [0050]), but does not disclose a magnet supported upon an end of said cam.
Liubakka teaches a magnet (para. [0039]) supported upon an end of said cam (para. [0039]), for the purpose of determining the position of the cam (para. [0039]).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Cha discloses all claim dependency limitations, see above, and such that a magnet supported upon an end of said cam, as taught by Liubakka, for the purpose of determining the position of the cam.
Re claim 12
Cha discloses:
A plunger lock mechanism, comprising:
a package defining housing supporting a pivotally adjustable lever (see rejection of claim 1 hereinabove);
a base portion of said lever exhibiting a plurality of notches (see rejection of claim 1 hereinabove);

a pair of plungers supported with said housing in opposing arrangement relative to said notches (see rejection of claim 4 hereinabove);
first and second coil springs for biasing said first and second plungers in an engaged position relative to said shifter (see rejection of claim 5 hereinabove);
an electric motor having a worm gear incorporated into said housing and engaging an outer keyed end of a cam in slaved relationship so that actuation of said motor causes rotation of said cam (see rejection of claims 1 and 3 hereinabove) for actuating said plungers to displace between either of engaged and disengaged positions relative said notches such that, when disengaged, permitting rotation of said lever (see rejection of claims 1 and 3 hereinabove); and
 a magnet supported upon an end of said cam and, in response to rotation relative to a proximately located sensor, detecting a position of said cam.

Cha further discloses a proximately located sensor (110), detecting a position of said cam (para. [0050]), but does not disclose a magnet supported upon an end of said cam.
Liubakka teaches a magnet (para. [0039]) supported upon an end of said cam (para. [0039]), for the purpose of determining the position of the cam (para. [0039]).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Cha discloses all claim dependency limitations, see above, and such that a magnet supported upon an end of said cam, as taught by Liubakka, for the purpose of determining the position of the cam

Cha as modified above further discloses:
Re claim 13
See rejection of claim 2 hereinabove.
Re claim 14
See rejection of claim 3 hereinabove.
Re claim 15
See rejection of claim 4 hereinabove.
Re claim 16
See rejection of claim 7 hereinabove.
Re claim 17
See rejection of claim 8 hereinabove.
Re claim 18
See rejection of claim 9 hereinabove.
Re claim 19
See rejection of claim 10 hereinabove.
Re claim 20
See rejection of claim 11 hereinabove.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2018/0283543) in view of Liubakka (US 2018/0172140), and further in view of Fredriksson (US 2014/0007729).
Re claim 13
Cha as modified above discloses all claim dependency limitations, see above, but does not disclose the housing further comprising right and left hand assemble-able portions defining a package receiving space therebetween.
Fredriksson teaches the housing further comprising right and left hand assemble-able portions (26, 28; para. [0025]) defining a package receiving space therebetween, for the purpose of facilitating the assembly of the shift lever.
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to further modify the device of Cha such that the housing further comprising right and left hand assemble-able portions defining a package receiving space therebetween, as taught by Fredriksson, for the purpose of facilitating the assembly of the shift lever of Cha.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                    

/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658